DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of Patent No.: Patent No.: US 11,177,875 B2 to Gaske, Paul T. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are anticipated by the patented claims and are therefore obvious variants.  See table and claim mapping below:




Patent No.: US 11,177,875 B2
Instant Application 17/496,100
Claim 1: A method for optimizing data transmission between a satellite and a user equipment, the method comprising: 

receiving, by a satellite gateway system via the satellite, a message from the user equipment indicative of a current location of the user equipment; 

receiving, by the satellite gateway system via the satellite, a request from the user equipment to send data to the satellite gateway system via the satellite; 

assigning, by the satellite gateway system, a time slot for the user equipment to transmit the amount of data to the satellite gateway system; 

transmitting, by the satellite gateway system via the satellite, a time slot assignment message to the user equipment that indicates the time slot; 
causing, by the satellite gateway system, the satellite to target up-stream focus for the time slot on the current location of the user equipment; and 

receiving, by the satellite gateway system via the satellite, data from the user equipment transmitted during the time slot.


 

Claim 1: A method for optimizing uplink data transmissions to a satellite from user equipment (UE), the method comprising: 

creating, by the satellite, for location phases of uplink frames, a wide-area beam to receive messages from a plurality of UE across a geographic region by adjusting electrical characteristics of a satellite antenna of the satellite; 

receiving, by the satellite, during the location phases of the uplink frames, via the satellite antenna, an uplink bandwidth request from a UE of the plurality of UE; 

targeting, by the satellite, for a time slot, a spot beam for the UE by adjusting the electrical characteristics of the satellite antenna of the satellite in response to the UE being scheduled for the time slot during a receive focus stage of an uplink frame; 
while the spot beam is targeted for the UE, receiving, by the satellite, a data packet from the UE, 

wherein: the spot beam permits a higher data transmission rate from the UE to the satellite than the wide-area beam; and 

transmitting, by the satellite, the data packet to a satellite gateway.
 
The instant application discloses virtually all the limitations of the patented application with the exception of ‘adjusting the electrical characteristics of the satellite antenna of the satellite’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘adjusting the electrical characteristics of the satellite antenna of the satellite’ as disclosed by the instant claim into the patented claim so as to effectively optimize data transmission between a satellite and user equipment in wireless communication system.
Claim 2:  Transmitting beam steering data instructing the satellite to target up-stream focus on the current location of the user equipment such that up-stream focus is centered on the current location of the user equipment.
Claim 2: Wherein each uplink frame comprises a location phase and a receive focus phase.
Claim 1: Causing, by the satellite gateway system, the satellite to target up-stream focus for the time slot on the current location of the user equipment; and receiving, by the satellite gateway system via the satellite, data from the user equipment transmitted during the time slot.
Claim 3: Wherein during the receive focus phase of each uplink frame, a plurality of spot beams are targeted on different geographic locations for different UE of the plurality of UE. 
Claim 5: Wherein the message indicative of the current location of the user equipment comprises an account number linked with the user equipment.
Claim 4: Wherein the data packet received by the satellite from the UE comprises: a unique word; location data for the UE; and user packet data. 
Claim 1: Transmitting, by the satellite gateway system via the satellite, a time slot assignment message to the user equipment that indicates the time slot; causing, by the satellite gateway system, the satellite to target up-stream focus for the time slot on the current location of the user equipment.
Claim 5: Scheduling the UE for the time slot during the receive focus stage of the uplink frame.
Claim 1: Transmitting, by the satellite gateway system via the satellite, a time slot assignment message to the user equipment that indicates the time slot; causing, by the satellite gateway system, the satellite to target up-stream focus for the time slot on the current location of the user equipment.
Claim 6: Transmitting, by the satellite gateway, beam steering data instructing the satellite to target up-stream focus on a current location of the UE such that up-stream focus is centered on the current location of the UE, wherein: scheduling the UE for the time slot is performed by the satellite gateway.
Claim 3: Transmitting beam steering data instructing the satellite to target up-stream focus on the current location of the user equipment such that up-stream focus is centered within a predefined distance on the current location of the user equipment.
Claim 7: Transmitting, by the satellite gateway, beam steering data instructing the satellite to target up-stream focus for the UE such that up-stream focus is centered within a predefined distance of a current location of the UE, wherein: scheduling the UE for the time slot is performed by the satellite gateway.
Claim 5: Wherein the message indicative of the current location of the user equipment comprises an account number linked with the user equipment.
Claim 8: Wherein the location data for the user equipment comprises an account number linked with the user equipment.
Claim 6: Wherein the message indicative of the current location of the user equipment comprises a latitude value and a longitude value.
Claim 9: Wherein the location data for the user equipment comprises a latitude value and a longitude value.
Claim 4: Storing, by the satellite, a lookup table that maps a plurality of spot beam identifiers to a corresponding plurality of spot beam target locations, wherein the beam steering data comprises a spot beam identifier; and performing, by the satellite, a lookup in the lookup table based on the beam steering data; and performing, by the satellite, a beam-forming process based on the lookup to target up-stream focus on the user equipment.  
Claim 10: Storing, by the satellite, a lookup table that maps a plurality of spot beam identifiers to a corresponding plurality of spot beam target locations, wherein: beam steering data received from the satellite gateway comprises a spot beam identifier; and targeting, by the satellite, for the time slot, the spot beam for the UE by adjusting the electrical characteristics of the satellite antenna of the satellite further comprises: performing, by the satellite, a lookup in the lookup table based on received beam steering data.
Claim 8: Wherein a frequency of an uplink transmission from the user equipment is 30 GHz or greater.
Claim 11:  Wherein a frequency of an uplink transmission from the user equipment is 30 GHz or greater.
Claim 10: A system optimizing data transmission, the system comprising: 

user equipment comprising a first satellite antenna that transmits, to a satellite, a message indicative of a current location of the user equipment; and 

a satellite gateway system comprising: 
a second satellite antenna that communicates with the satellite, wherein the satellite gateway system is configured to: receive, via the satellite, a message from the user equipment indicative of a current location of the user equipment; 

receive, via the satellite, a request from the user equipment to send data to the satellite gateway system via the satellite; assign a time slot for the user equipment to transmit the amount of data to the satellite gateway system;

transmit, via the satellite, a time slot assignment message to the user equipment that indicates the time slot;

cause, by the satellite gateway system, the satellite to target up-stream focus for the time slot on the current location of the user equipment; and 

receive, via the satellite, data from the user equipment transmitted during the time.
Claim 12: A system for optimizing uplink data transmissions to a satellite from user equipment (UE), the system comprising: 

the satellite, comprising an antenna, the satellite configured to: 

create for location phases of uplink frames, a wide-area beam to receive messages from a plurality of UE across a geographic region by adjusting electrical characteristics of a satellite antenna of the satellite; 

receive, during the location phases of the uplink frames, via the satellite antenna, an uplink bandwidth request from a UE of the plurality of UE; 

target, for a time slot, a spot beam for the UE by adjusting the electrical characteristics of the satellite antenna of the satellite in response to the UE being scheduled for the time slot during a receive focus stage of an uplink frame; 

while the spot beam is targeted for the UE, receive, a data packet from the UE, 

wherein: the spot beam permits a higher data transmission rate from the UE to the satellite than the wide-area beam; and 

transmit the data packet to a satellite gateway.
The instant application discloses virtually all the limitations of the patented application with the exception of ‘adjusting the electrical characteristics of the satellite antenna of the satellite’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘adjusting the electrical characteristics of the satellite antenna of the satellite’ as disclosed by the instant claim into the patented claim so as to effectively optimize data transmission between a satellite and user equipment in wireless communication system.
Claim 11: Wherein the satellite gateway system is further configured to transmit beam steering data to the satellite for targeting up-stream focus on the current location of the user equipment.
Claim 13: Wherein each uplink frame comprises a location phase and a receive focus phase.
Claim 15: Wherein the message indicative of the current location of the user equipment comprises an account number linked with the user equipment.
Claim 14: Wherein the data packet received by the satellite from the UE comprises: a unique word; location data for the UE; and user packet data.
Claim 10: Transmit, via the satellite, a time slot assignment message to the user equipment that indicates the time slot; cause, by the satellite gateway system, the satellite to target up-stream focus for the time slot on the current location of the user equipment. 
Claim 15: Schedule the UE for the time slot during the receive focus stage of the uplink frame.
Claim 10: Transmit, via the satellite, a time slot assignment message to the user equipment that indicates the time slot; cause, by the satellite gateway system, the satellite to target up-stream focus for the time slot on the current location of the user equipment.
Claim 16: Transmit beam steering data instructing the satellite to target up-stream focus on a current location of the UE such that up-stream focus is centered on the current location of the UE.
Claim 13: Wherein causing the satellite to target up-stream focus comprises the satellite targeting up-stream focus within a predefined distance on the current location of the user equipment.
Claim 17: Transmit beam steering data instructing the satellite to target up-stream focus for the UE such that up-stream focus is centered within a predefined distance of the current location of the UE.
Claim 16: Wherein the message indicative of the current location of the user equipment comprises a latitude value and a longitude value.
Claim 18: Wherein the location data for the user equipment comprises a latitude value and a longitude value.
Claim 14: Store a lookup table that maps a plurality of spot beam identifiers to a corresponding plurality of spot beam target locations, wherein the beam steering data comprises a spot beam identifier; perform a lookup in the lookup table based on the beam steering data; and perform a beam-forming process based on the lookup to target up-stream focus on the user equipment based on the lookup. 
 
Claim 19: Store a lookup table that maps a plurality of spot beam identifiers to a corresponding plurality of spot beam target locations, wherein: beam steering data received from the satellite gateway comprises a spot beam identifier; and targeting, by the satellite, for the time slot, the spot beam for the UE by adjusting the electrical characteristics of the satellite antenna of the satellite further comprises the satellite being configured to: perform a lookup in the lookup table based on received beam steering data.
Claim 12: Wherein the satellite relays the time slot assignment message to the user equipment.
Claim 20: Wherein the UE is installed within an airplane.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463